Citation Nr: 0416633	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected Raynaud's phenomenon of the hands, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980 and from July 1985 to March 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in the Lincoln, 
Nebraska which granted service connection for Raynaud's 
phenomenon of the hands and assigned a non-compensable (zero 
percent) evaluation.  The veteran subsequently moved to 
Missouri, and jurisdiction over the veteran's claims folder 
was transferred to the RO in St. Louis, Missouri.

In April 2004, a Decision Review Officer at the St. Louis RO 
increased the assigned disability rating to 20 percent.  The 
case was then sent to the Board.  To the Board's knowledge, 
the veteran has not subsequently contacted VA expressing 
either satisfaction of dissatisfaction with the newly 
increased rating.  It is presumed that he wishes to continue 
with his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded]. 


FINDING OF FACT

Raynaud's phenomenon of the hands is manifested by blanching, 
numbness, and pain in the fingers of the veteran's hands 
whenever he is exposed to cold and also occasionally in warm 
temperatures; the symptoms do not occur at least daily.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for Raynaud's phenomenon of the hands are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7117 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for service-connected Raynaud's phenomena of the 
hands.  

"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.' WEBSTER'S [MEDICAL DESK DICTIONARY] at 604.  The 
terms "Raynaud's phenomenon" or "Raynaud's syndrome" are used 
to describe '"the symptoms associated with Raynaud's 
disease.' Id."  Watson v. Brown, 4 Vet. App. 309, 311 
(1993).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In this case, an RO letter in October 2003 informed him that, 
in order to establish entitlement to an increased evaluation 
for his service connected disability,  the evidence would 
have to show that his condition had gotten worse.  The RO's 
letter notified the veteran that VA had obtained the evidence 
listed in a statement of the case furnished in June 2003, 
which included the veteran's service medical records and a 
report of a VA examination conducted in November 2002.  
Crucially, the RO's letter also notified the veteran that VA 
is responsible for getting relevant records from any federal 
agency and requested that the veteran submit or identify any 
additional relevant medical evidence.  The RO's letter 
informed the veteran that VA would make reasonable efforts to 
get relevant records not held by a federal agency but that it 
was his responsibility to make sure that VA received all 
requested records which were not in the possession of a 
federal department or agency.  The RO's letter then provided 
an 800 telephone number for the veteran to contact VA.  The 
statement of the case furnished in June 2003 set forth 
38 C.F.R. § 3.159, VA assistance in developing claims, with 
citations to the relevant United States Code sections, and 
the schedular criteria for rating Raynaud's syndrome.  As 
such, VA has fulfilled the duty to notify pursuant to the 
VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The veteran filed his application for VA compensation in 
October 2002, prior to his retirement from active service.  
At that time, he stated that the medical issues which he was 
claiming were in his service medical records and there were 
no private medical records.  VA obtained the veteran's 
service medical records.  In addition, VA afforded the 
veteran medical examinations in November 2002 and March 2004 
to evaluate his service connected disability of Raynaud's 
phenomenon of the hands.  The veteran has not identified any 
additional evidence as potentially relevant to his claim.  VA 
has fulfilled the duty to assist pursuant to the VCAA, and 
the case is ready for appellate review.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  
He did not desire a personal hearing.  See 38 C.F.R. § 3.103 
(2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.104, Diagnostic Code 7117 (2003), pertaining to 
Raynaud's syndrome, provides that an evaluation of 10 percent 
is warranted for such syndrome with characteristic attacks 
occurring one to 3 times a week.  An evaluation of 20 percent 
is warranted for such syndrome with characteristic attacks 
occurring 4 to 6 times a week.  An evaluation of 40 percent 
is warranted for such syndrome with characteristic attacks 
occurring at least daily.  An evaluation of 60 percent 
requires such syndrome with 2 or more digital ulcers and a 
history of characteristic attacks.  An evaluation of 100 
percent requires such syndrome with 2 or more digital ulcers 
plus autoamputation of one or more digits and a history of 
characteristic attacks.  

A Note to the diagnostic code states that: For purposes of 
this section, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets. These evaluations are for the disease as a
 whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Factual background

The veteran's service medical records reveal that in November 
2002 he complained of blanching, numbness, and some pain with 
cold exposure of the first, second, and third fingers of the 
right hand for 4 years.  The veteran indicated that recently 
his left hand was also affected.  He stated that the symptoms 
also occurred if he was in a damp, moist environment.  He 
reported that the symptoms resolved with warming of his 
hands.  He had no open skin lesions or ulcers.  His toes were 
not affected.  On examination, the veteran's radial pulses 
were strong and equal, bilaterally.  His skin was warm and 
dry with no lesions on the hands.  The assessment was 
Raynaud's phenomenon.  No underlying etiology was identified, 
and it was suspected that the phenomenon was idiopathic.

At a VA arteries and veins examination in November 2002, the 
veteran stated that in 1998, when he was in nurse anesthetist 
school, his right second and third fingers blanched, which 
would last for about 2 minutes.  For a few years, it was on 
and off and then it started to become painful in 2001.  Since 
October 2002, the second to fourth fingers of the right hand 
and third finger of the left hand had been involved.  The 
veteran indicated that the condition was painful about once 
every other week.  If the attack lasted more than 4 to 5 
minutes, it became achy.  He used warm water on his hands 
and, sometimes, he would sit on his hand to keep it warm.  He 
stated that he had always seemed to have cool extremities.  
He stated that the frequency and intensity of the condition 
seemed to be increasing.  It was worsened in damp, cold 
weather.  An examination of the hands showed full range of 
motion, normal coloration, and good capillary refill, which 
was brisk in all fingers.  The veteran had good pulses 
distally.  He had coolness in all 10 fingers, which he said 
was about his norm.  The diagnosis was Raynaud's phenomenon.

In his notice of disagreement, received in May 2003, the 
veteran stated that in his profession, nurse anesthetist, he 
worked in an operating room environment, which was extremely 
cold, and that at least once during an operating day he 
experienced severe blanching of the index and middle fingers 
of the right hand with additional blanching of the remaining 
fingertips.  He stated that several fingers of his left hand 
could also be involved.  The blanching and paresthesias of 
his fingers would last until he actively warmed his hands.  
Mild to moderate pain occurred as the episode was ending and 
color was returning to the affected areas.  The veteran 
stated that, while he might go a week or two without having 
an episode if he was not exposed to cold, he had episodes 
"most everyday."

In his substantive appeal, received in October 2003, the 
veteran stated that, as he told the VA examining physician, 
the symptoms involving (usually) 3 digits on his right hand 
and 2 digits on his left hand occurred "almost daily" when 
he was in a cold environment such as the operating rooms in 
which he worked daily as a CRNA [certified registered nurse 
anesthetist].  He also stated, "The fact is my symptoms 
occur almost on a daily basis.  The blanching lasts as long 
as I allow - in other words I seek to remedy the attacks with 
warming by air or water."  

At a VA arteries and veins examination in March 2004, the 
veteran complained of numbness and tingling as well as 
blanching and then a rubrous appearance of his fingers, 
primarily the right second and third fingers, the right 
thumb, and the left third finger, which occurred if he was in 
an operating room and his body got cold or he touched 
stainless steel.  Occasionally, it occurred in warm 
temperatures.  The examiner reported, "He states now it is 
occurring on a daily basis."  When the veteran felt the 
numbness and tingling, he began to re-warm his hands by 
holding them under his arm or putting them in warm water.  He 
believed that the episodes were precipitated by a temperature 
below 60 degrees.  He took no medication for the condition, 
and he was able to do his job as a CRNA in an operating room.  
On examination, the veteran's fingers had no ulcerations.  
There was mild coolness to touch of his fingertips from the 
MIP [metacarpointerphalangeal] joint to the DIP [distal 
interphalangeal] joint.  There was no blanching and no 
rubrous appearance.  The veteran had intact radial and ulnar 
pulses.  His blood pressure was 130/78 and 130/70, both right 
and left.  The diagnosis was Raynaud's phenomenon, 
bilaterally, hands.

A rating decision in April 2004 increased the evaluation for 
Raynaud's phenomenon of the bilateral hands from non-
compensably disabling (zero percent) to 20 percent.  

Analysis

The veteran has recently been assigned a 20 percent rating 
for his service-connected Raynaud's phenomenon.  As has been 
discussed in the law and regulations section above, the next 
higher schedular evaluation of 40 percent requires that 
Raynaud's syndrome be manifested by characteristic attacks at 
least daily.  Although the VA examiner in March 2004 reported 
that the veteran stated that "it is occurring on a daily 
basis", from the statements which the veteran made in his 
notice of disagreement of May 2003 and his substantive appeal 
of October 2003, it appears rather that he experiences 
Raynaud's phenomenon of the hands daily only if he is exposed 
to cold or cool temperatures in an operating room environment 
at work.  


The veteran stated to the VA examiner in March 2004 that the 
episodes are precipitated by temperatures below 60 degrees.  
The Board also notes that the veteran has stated that the 
episodes sometimes also occur when he is a warm environment.  
In any event, there is no evidence that the attacks occur at 
least daily, as is required for the assignment of a 40 
percent rating.  The currently demonstrated symptoms more 
nearly approximate those which call for the assignment of a 
20 percent rating (attacks 4 to six times weekly).

A finding that the veteran does not have characteristic 
attacks of Raynaud's phenomenon of the hands at least once 
every day is buttressed by his statement in May 2003 that the 
episodes occur "most everyday", his statement in October 
2003 that the episodes occur "almost daily"  

Thus, the preponderance of the evidence is against a finding 
that characteristic attacks of Raynaud's syndrome of the 
hands occur at least daily, and so the schedular criteria for 
an evaluation in excess of 20 percent are not met or 
approximated.  

The Board additionally observes that the medical evidence 
does not show ulceration of the hands or fingers, and the 
veteran does not so contend.  The schedular criteria for a 60 
percent to 100 percent rating for Raynaud's phenomena have 
not been met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7117 (2003).  

Fenderson considerations

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether the assignment of 
staged ratings is appropriate.  In this case, a 20 percent 
rating for the veteran's service-connected Raynaud's 
phenomenon has been made effective April 1, 2003, the day 
after the veteran's separation from active service.  There is 
no evidence that the disability has been significantly worse, 
warranting a higher rating, at any time since.  The medical 
evidence and the veteran's own statements indicate that the 
disability has remained approximately the same during that 
relatively brief period of time.  Accordingly, staged ratings 
are not indicated.  

Additional comment

Because the Board has decided this case for the  reasons and 
bases discussed above, namely that the attacks of Raynaud's 
phenomenon are manifestly not of such frequency (at least 
daily) as to warrant the assignment of an increased rating, 
the Board does not need to address the difficult question of 
the impact of veteran's involvement in a somewhat unusual 
work environment (an operating room with temperatures below 
60 degrees) which evidently brings on the phenomenon.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
Raynaud's phenomenon of the hands is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



